DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been added. No claims have been cancelled. Claims 1, 6,7, 10, 11, and 16 have been amended herein.  The rejection of the pending claims is hereby made final.


Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive.  The examiner submits that for subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible and explains why they do not amount to significantly more than the exception.  This rationale may rely, where appropriate, on the knowledge generally available in the art, on the case law precedent, on applicant's own disclosure, or on evidence.  The courts consider the determination of whether a claim is eligible to be a question of law.  Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.  For example, Alice Corp, Myriad, Mayo, Bilski, Diehr, Flook, and Benson relied solely on comparisons to concepts found to be exceptions in past decisions when identifying judicial exceptions.  Similarly, the Interim Eligibility Guidance follows the analysis used by the Supreme Court and the Federal Circuit by comparing claimed concepts to prior court decisions to identify a law of nature, phenomenon, or an abstract idea for step 2A.  For step 2B, examiners must rely on what the courts have recognized, or those in the art would recognize, as elements that are well understood, routine, and conventional.  
The examiner submits that Consistent with the statute and legislative history of the AIA , the examiner interprets the pending claims using the broadest reasonable interpretation in light of Applicant's specification. See Office Patent Trial Practice Guide, 77 Fed.Reg. 48,756, 48,766 (Aug. 14, 2012); 37 C.F.R. § 42.300(b); In re Cuozzo Speed Techs., LLC, No. 2014-1301, 2015 WL 448667, at *5–8 (Fed. Cir.Feb. 4, 2015). There is a “‘heavy presumption’ that a claim term carries its ordinary and customary meaning.” CCS Fitness, Inc. v. Brunswick Corp.,288 F.3d 1359, 1366 (Fed. Cir. 2002).  The examiner has determined that the analysis of the pending claims did not require an express interpretation of any term.  The claimed invention is directed to methods and systems for optimization of pick walks, further comprising determining, using a set of rules, the number of totes  necessary to fulfill orders during order fulfillment (see at least claim 1 of the pending application). In Mayo, the Supreme Court set out a two-step “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355. First, courts must determine if the claims at issue are directed to a patent-ineligible concept. See id.  If not, the inquiry ends, as the claims are patent-eligible. But if so, the next step is to look for an “‘inventive concept’—i.e., an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Id.  After carefully applying the two step framework, the examiner submits that the pending claims are directed to an abstract idea that falls under the category of an idea of itself.  The claim limitations, analyzed individually and as a whole, recite nothing more than the collection of information and subsequent application of rules to generate a tote requirement to a user, to facilitate the fulfillment of orders.  The series of steps covered by the pending claims could all be performed by a human without a computer (see at least Cybersource).  Because the claims are directed to an abstract idea, the claims must include an “inventive concept” in order to be patent-eligible.  No such inventive concept is present in the pending claims.   The claims merely add only generic computer components such as a "processor.”   These generic computer components do not satisfy the inventive concept requirement (see at least Intellectual Ventures I LLC v. Capital One Bank (USA), BuySAFE, and Accenture Global Servs. GmbH v. Guidewire Software, Inc.).   Nothing as recited in the pending claims “purport[s] to improve the functioning of the computer itself" or "effect an improvement in any other technology or technical field." Alice 134 S. Ct. at 2359.  Nor do the claims solve a problem unique to the internet (see DDR Holdings).  Because the claims are directed to an abstract idea and nothing in the claims adds an inventive concept, the claims are not patent eligible under 101.  
For at least the reasoning provided above, the examiner submits that the pending claims fail to recite any language that constitutes significantly more than a judicial exception, and therefore the rejection of the pending claims under 35 USC 101 as being  patent ineligible subject matter is hereby maintained and made final.

103
Applicant’s arguments and amendments have been considered by the examiner and are found to be persuasive.  The rejection of the pending claims under 35 USC 103 in view of the applied prior art is hereby withdrawn.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea as follows except where strikethrough: 
“…(independent Claim 1) / “ (independent Claim 11)
	“receiving a respective number of totes for each respective order of one or more orders; determining, using a first set of rules, when the respective number of totes for a respective order of the one or more orders can be reduced; when the respective number of totes is determined to be able to be reduced, reducing, using a second set of rules, the respective number of totes for the respective order to a respective reduced number of totes for the respective order of the one or more orders; comparing the respective number of totes for the respective order to the respective reduced number of totes for the respective order; and when the respective number of totes for the respective order is compared to be equal to the respective reduced number of totes for the respective order, facilitating displaying, on an electronic device to a picker, the respective number of totes for the respective order.  (independent Claims 1, 11)
  
	“wherein determining, using the first set of rules, when the respective number of totes for the respective order of the one or more orders can be reduced comprises: determining, using the first set of rules, a theoretical minimum number of totes for the respective order; comparing the theoretical minimum number of totes for the respective order with the respective number of totes; and when the theoretical minimum number of totes for the respective order is less than the respective number of totes, determining that the respective number of totes can be reduced”(dependent Claims 2, 12)
	 
	“wherein the first set of rules comprise: calculating a respective total volume for items in the respective order; and dividing the respective total volume for the items in the respective order by a maximum volume capacity for each tote to determine the theoretical minimum number of totes for the respective order”
(dependent Claims 3, 13)
	“wherein the first set of rules comprise: calculating a respective total weight for items in the respective order; and dividing the respective total weight for the items in the respective order by a maximum weight capacity for each tote to determine the theoretical minimum number of totes for the respective order”                          (dependent Claims 4, 14)
	“wherein the second set of rules comprise: creating one or more infeasible totes using items in the respective number of totes for the respective order; determining, using a third set of rules and a respective infeasible tote ratio for the one or more infeasible totes, when a first respective item of the items in a first respective tote of the respective number of totes for the respective order cannot be swapped with a second respective item of the items in a second tote of the respective number of totes for the respective order; and when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order, increasing a minimum number of totes for the respective order by one tote”                     (dependent Claims 5, 15)
	“wherein the third set of rules comprise: executing a large scale neighborhood search using the respective infeasible tote ratio”                                   (dependent Claims 6, 16)
“ (dependent Claim 7):
	“repeating (1) determining when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order and (2) increasing the minimum number of totes for the respective order until the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order; and when the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order, setting the respective reduced number of totes for the respective order as a current number of totes for the respective order”(dependent Claims 7, 17)
	“wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum volume capacity of each tote of the respective number of totes for the respective order”(dependent Claims 8, 18)
	 “wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum weight capacity of each tote of the respective number of totes for the respective order”     (dependent Claims 9, 19)
	 “        (dependent Claim 10): 
	 “when the respective number of totes for the respective order is compared to be not equal to the respective reduced number of totes for the respective order: reducing, using the second set of rules, the respective reduced number of totes for the respective order to a respective further reduced number of totes for the respective order of the one or more orders; comparing the respective reduced number of totes for the respective order to the respective further reduced number of totes for the respective order; and when the respective reduced number of totes for the respective order is equal to the respective further reduced number of totes for the respective order, facilitating displaying, on the electronic device to the picker, the respective reduced number of totes for the respective order”  (dependent Claims 10, 20)
---------------------------------------------------------------------------------------------------------------------
	Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
	Here the claims recite fundamental economic practices, commercial interactions /managing interactions following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I]. 
        Examiner first points to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization was found to be a fundamental economic concept1.
	Here, such abstract management of fundamental economic practices, commercial interactions following instructions and rules of abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is implemented through “Mathematical Relationships” expressed in words [MPEP 2106.04 (a)(2) I]. For example, such algorithmic loops implement the management of the respective economic practices and commercial interactions as recited in at least independent Claims 1, 11.
	Other evidence of abstract use “Mathematical Relationships” expressed in words to implement the abstract “Certain Methods of Organizing Human Activities” is found at  dependent Claims 2, 12 and  at least dependent Claims 4, 14.
		
--------------------------------------------------------------------------------------------------------------------- 
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method through mathematical algorithm on a general purpose computer, as recited in the pending claims, does not integrate the abstract idea into a practical application. 
	Another example of applying abstract idea is use of computer to store data2 [here “non-transitory computer-readable storage devices storing computing instructions” at independent Claim 1 and similarly phrased at independent Claim 11] and performing other economic tasks [here identified above] as well as monitoring audit log data that is executed on a general-purpose computer.
	The same “apply it” rationale pertains to requiring use of software [here “computing instructions”] to tailor [here “select”, “merge” “swap”] information [here “totes”] and provide it to user on a generic computer3 [here “facilitating displaying the combination of a number of totes and a picker” at independent Claims 1,11].
	
Dependent Claims 2-10, 12-20 further narrow the above combination of collecting information, analyzing information and displaying certain results of the collection and analysis, by random selection, swapping, repetitions etc. 
 	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 


---------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). 	
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions: 
* gather statistics / electronic recordkeeping / recording a customer’s order 
* electronically extracting data / sorting information 
* performance of repetitive calculations and arrangement  of such information into a hierarchy.
Claims 1-20 although directed to statutory categories (“system” or machine, “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent eligible. Appropriate correction and/or clarification is required.


	

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)